Citation Nr: 0720321	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 23, 
2002, for a grant of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2004 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant's initial claim of entitlement to service 
connection for hearing loss was denied by the RO in a April 
1955 rating action.  The appellant filed a timely appeal of 
the denial of the claim to the Board, which, in a July 1955 
decision, denied entitlement to service connection for 
hearing loss.  After the appellant submitted additional 
evidence in an attempt to reopen his claim, a rating decision 
in January 1999 found that the additional evidence presented 
was not new and material so as to warrant reopening of the 
claim.  The appellant did not initiate an appeal to the Board 
of that RO determination which, consequently, by operation of 
law became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.302(a).  Upon receipt of more additional 
evidence relating to the matter of the time of onset of the 
appellant's bilateral hearing loss, the rating decision in 
February 2004 reopened and granted the claim for service 
connection for bilateral hearing loss.      

In February 2006, VA received from a Member of Congress a 
request on the appellant's behalf to advance his appeal on 
the Board's docket due to his advanced age.  On February 7, 
2007, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  The appellant's motion to advance 
his appeal on the Board's docket was granted under the 
authority of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006) by the undersigned on the record of the 
February 2007 hearing.  See transcript of hearing at page 9.  





FINDINGS OF FACT

1.  The Board denied service connection for hearing loss in a 
July 1955 decision.

2.  The RO issued a rating decision in January 1999, which 
determined that new and material evidence had not been 
presented to reopen the claim.

3.  A claim to reopen the claim for entitlement to service 
connection for hearing loss was not received until October 
23, 2002.

4.  The basis of the grant of service connection for 
bilateral hearing loss by VA rating action in February 2004 
was the receipt of new and material evidence.


CONCLUSION OF LAW

Entitlement to an effective date earlier than October 23, 
2002, for a grant of service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in November 2002 
(the veteran was informed of how to substantiate the claim 
through the submission of new and material evidence), May 
2004 (the veteran was informed how to substantiate his 
disagreement with the effective date assigned) and March 2006 
(the veteran was generally informed of how ratings and 
effective dates are assigned).  In those letters, the 
appellant was asked by VA to submit any pertinent evidence in 
his possession, and he was informed by VA of the evidence 
required to reopen and substantiate his claim for service 
connection for bilateral hearing loss and the resulting 
effective date, the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  In June 2004, the veteran informed VA that he did 
not have any additional evidence to submit.  Therefore, the 
Board finds that further notice is not required pursuant to 
the VCAA.

Moreover, all available evidence pertaining to the issue on 
appeal has been obtained.  The record before the Board 
contains all communications in writing between the appellant 
and VA prior to his filing of his reopened claim for service 
connection for hearing loss in October 2002, and all 
pertinent medical records and adjudicative actions concerning 
the matter of disability compensation for bilateral hearing 
loss of the appellant since his initial claim of entitlement 
to service connection for hearing loss was received by VA in 
October 1954.  The appellant and his representative have not 
identified any additional pertinent evidence which could be 
obtained to substantiate his earlier effective date claim, 
and the Board is not aware of any such existing evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to the claim on appeal.

The record also reflects that VA readjudicated the 
appellant's earlier effective date claim following the 
provision of the required notice and the completion of all 
indicated development of the record.  There is no indication 
in the record or reason to believe that the ultimate decision 
on the merits of that claim would have been different had 
complete VCAA notice been provided at an earlier time.  At no 
time during the course of the appeal has the veteran alleged 
that he filed a claim to reopen earlier than October 23, 
2002.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of an award of disability compensation based 
on a reopened claim is the date of receipt of the claim or 
the date on which entitlement arose except as provided in 
38 C.F.R. § 20.1304(b)(1), which pertains to submission of 
additional evidence to VA following certification of an 
appeal to the Board by the agency of original jurisdiction.  
38 C.F.R. § 3.400(r).  The effective date of an award of 
disability compensation based on new and material evidence 
(other than service department records) which is received by 
VA after the final disallowance of a service connection claim 
is the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2006).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

In this case, it is not in dispute that October 23, 2002, was 
the date on which VA received from the appellant a statement 
in writing in which he said that, "I request to file a new 
claim s/c for impaired hearing" which was accepted by VA as 
a reopened claim for service connection for bilateral hearing 
loss, a claim, which, as noted in the Introduction of this 
Board decision, had been the subject of prior final denials.  
Because such reopened claim was not received within one year 
of the appellant's separation from active duty military 
service in December 1945, and regardless of the fact that the 
date of entitlement to service connection for bilateral 
hearing loss arose at an earlier time (even years earlier 
than the date of claim), by law and regulation, the proper 
effective date of the award of service connection for 
bilateral hearing loss may not be sooner than the date of 
reopened claim, October 23, 2002.  See 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.400(b)(2)(i), (q), (r).

In support of his appeal on the issue of the proper effective 
date for his grant 
of service connection for bilateral hearing loss, the 
appellant has contended that: 
(1) in connection with his original claim for service 
connection for hearing loss which he filed in 1954, the RO 
should have assisted him in the development of the evidence 
by securing the records of his treatment by his private 
family doctor from 1945 to 1954; and (2) his claim for 
service connection for hearing loss should have been granted 
sooner that ultimately was, which would have entitled him to 
an effective date for service connection for hearing loss 
earlier than October 23, 2002.

The Board has carefully considered the veteran's contentions.  
However, there is no evidence of record or any assertions 
made that an unadjudicated claim was presented prior to 
October 23, 2002.  Accordingly, the proper effective date for 
the appellant's grant of service connection for bilateral 
hearing loss is the date of the reopened claim, October 23, 
2002.  Therefore, the appeal must be denied.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.400(b)(2)(i), (q), (r).  

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply in this case.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006). 
    


ORDER

Entitlement to an effective date earlier than October 23, 
2002, for a grant of service connection for bilateral hearing 
loss is denied.  




____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


